DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 1, 12 and 23 have been accepted.

Allowable Subject Matter

Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the Final Office Action, mailed 06/23/2022, claims 2, 13 and 23 were objected to as being dependent upon a rejected base claim, but deemed allowable of rewritten in independent from, including all of the limitations of the base claim and any intervening claims. 
In response, the Applicant has amended claim 1 to include features from allowable claim 23. Accordingly, amended claim 1 now includes a sound source that generates a first sound signal, which corresponds to a string striking sound, and a second sound signal, which corresponds to a keybed hitting sound, in accordance with an instruction signal. A first output unit outputs a third sound signal containing the first sound signal, which corresponds to the string striking sound, and the second sound signal, which corresponds to the keybed hitting sound, at a first sound volume ratio, and a second output unit outputs a fourth sound signal containing the first sound signal, which corresponds to the string striking sound, and the second sound signal, which corresponds to the keybed hitting sound, at a second sound volume ratio that is different from the first sound volume ratio.
Independent claim 12 has been amended to include similar features noted above with regard to claim 1.
Claims 21 and 23 were previously indicated as allowable. Given they include the indicated allowable subject matter of claims 2 and 13, incorporated into independent from with the subject matter of preceding claims 1 and 12. 
Therefore, the previously relied upon prior art to Nakayama (8,901,408) and that which is well known in the art, no longer teach or suggest all the limitations of the present claims.
As recited in the Final Office Action:
Nakayama teaches the localization of sounds according to element sounds, such as string striking sounds, thump sounds, sounds of the soundboard or keybed, etc. (see column 7, lines 16-26, column 7, line 66 — column 8, line 21, and column 31, lines 20-49), but fails to explicitly teach the claimed sound signals corresponding to a specific element sound, or the specification of the sound volume ratios being a ratio of sound volume of a keybed hitting sound to a sound volume of the string striking sound. And no other reference could be found that cures the deficiencies of Nakayama, or teaches alone, or in combination, said claim limitations.
After further search and consideration of the prior art, no other references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 12, 21 and 22, and dependent claims 2-11, 13-20 and 23, have been deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        09/07/2022